Exhibit 10.6
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT IS CONVERTIBLE
HAVE  BEEN  REGISTERED  WITH  THE  SECURITIES  AND  EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER SECTION 3(b), 4(2) OR 4(6) OF  THE  SECURITIES  ACT OF  1933,
AS AMENDED (THE "SECURITIES  ACT"), AND,  ACCORDINGLY,  MAY  NOT
 BE  OFFERED,   SOLD,  PLEDGED, TRANSFERRED, ASSIGNED, HYPOTHECATED OR
OTHERWISE  DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE  REGISTRATION  STATEMENT
UNDER THE SECURITIES  ACT OR PURSUANT TO  AN AVAILABLE EXEMPTION  OR EXCLUSION
FROM THE  REGISTRATION REQUIREMENTS  THEREUNDER  AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS.


No. CE-2                                             
      $50,000.00



10% CONVERTIBLE NOTE DUE 9 MONTHS FROM ORIGINAL ISSUANCE DATE


THIS NOTE is a duly authorized note issued by National
Automation Services, Inc., a corporation organized and
existing under the laws of the State of Nevada (the "Company"), designated
as its 10% Convertible Notes (the "Notes") due in 9 months from the Original
Issuance Date (the "Maturity Date"), issued on February 28, 2014 (the "Original
Issuance Date") in an aggregate principal amount of fifty Thousand Dollars (US
$50,000.00).


FOR VALUE RECEIVED, the Company promises to pay to Carolyn and Robert Goss
with the personal residence located at the address listed below (the "Holder")
the principal sum of fifty Thousand Dollars (US $50,000.00), on or prior to the
Maturity Date and to pay interest to the Holder on the principal
sum at a flat rate of 10% of the principal amount of the Note.  Interest
shall accrue daily commencing on the Original Issuance Date until payment
in full of the principal sum is made.  Interest is to be paid to the Holder
on either the Maturity Date or upon termination or completion of the Note.
 The Holder retains the option to convert the interest into
shares at the closing market price of the Issuance Date anniversary in lieu
of cash payment and agrees to provide at least (10) days’ notice prior to
Issuance Date.  However, Holder agrees that the converted shares under this
option will not be issued until the next anniversary of the
Issuance Date.  At such time they will be free trading under the provision
of Section 2 hereof. No notice is required to receive cash interest payments.


Holder retains 6 months of "Call" protection, protection from
the Company prepaying all or a portion of the Note before Maturity
Date. This Call protection is the interest that is payable at a minimum and of 6
months of calculated interest.   The Holder is further provided the right to
request the Note to be paid in full should any subsequent debt financing be
made available that allows the payment of this debt instrument
while still providing the Company sufficient capital to
operate fully.  Nothing in this right prevents the Company from allowing the
Note to go to full Maturity.


Company also agrees to retain Sean Sego at least as officer
or Board member, at the Company's option, with all the
privileges and compensation of such position for the duration of
the Note as a measure of oversight.


If at any time after the Original Issuance Date an Event of Default has
occurred, the Holder shall be entitled to remedies under Section 2 hereof. This
is not a Public Offering and is being offered to accredited investors only.


This Note is subject to the following additional provisions:


 
 

--------------------------------------------------------------------------------

 


Section 1.                      Events of Default and Remedies.


I.              "Event of Default," when used herein, means any one of the
following events (whatever the reason and whether any such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):
(a)           Any default in the payment of the principal of
or interest on this Note as and when the same shall become due and payable
either at the Maturity Date, by acceleration, conversion? or otherwise;
(b)           The Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of, this
Note, and such failure or breach shall not have been remedied within fifteen
(15) Business Days of its receipt of notice of such failure or breach;
(c)           The  Company  shall  commence  a  voluntary  case  under  the  United  States
Bankruptcy Code as now or hereafter in effect or any successor thereto (the
"Bankruptcy Code"); or an involuntary case is commenced against the Company
under the Bankruptcy Code and the petition is not controverted within thirty
(30) days, or is not dismissed within sixty (60) days, after commencement of the
case; or a "custodian" (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or any substantial part of the property of the Company or
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or there is commenced against the Company any
such  proceeding which remains un-dismissed for a period of sixty (60) days; or
the Company is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Company
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues un-discharged or no­ stayed for a period of
thirty (30) days; or the Company makes a general assignment for the benefit of
creditors; or the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company shall call a meeting of its creditors with a view to arranging
a composition or adjustment of its debts; or the
Company shall by any act or failure to act indicate its consent to, approval
of or acquiescence in any of the foregoing; or any corporate or other action
is taken by the Company for the purpose of effecting any of the foregoing;


II.            Remedies  If any Event of Default occurs and continues, then the
Holder may, by notice to the Company,  accelerate all of the payments  due under
this Note by declaring all amounts so due under this Note, whereupon the same
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are waived by the Company,
notwithstanding  anything contained  herein to the contrary, and the Holder  may
immediately  and without expiration  of any grace  period  enforce  any and all
of its rights and remedies hereunder and all other remedies available to it
under applicable law.  Such declaration may be rescinded and annulled by the
Holder at any time prior to payment hereunder. No such rescission or annulment
shall affect any subsequent Event of Default or impair any right consequent
thereon. This shall include, but not be limited to the right to temporary,
preliminary and permanent injunctive relief without the requirement of posting
any bond or undertaking.
(a)         The Holder may thereupon proceed to protect and enforce its rights
either by suit in equity and/or by action at law or by other appropriate
proceedings whether for the specific performance (to the extent permitted by
law) of any covenant or agreement contained in this Note or in aid of the
exercise of any power granted in this Note, and proceed to enforce the payment
of this Note. The Company agrees to pay reasonable costs of collection incurred
by Holder and its counsel upon a default and failure of the Company to pay the
Note in a timely manner.
(b)         Except as expressly provided for herein, the Company specifically
(i) waives all rights it may have (A) to notice of nonpayment, notice of
default, demand, presentment, protest and notice of protest with respect to any
of the obligations hereunder or the shares of Common Stock and (B) notice of
acceptance hereof or of any other action taken in reliance hereon, notice and
opportunity to be heard before the exercise by the Holder of the remedies of
self-help, set-off, or other summary procedures and all other demands and
notices of any type or description except for cure periods; and (ii) releases
the Holder, its officers, directors, agents, employees and attorneys from all
claims for loss or damage caused by any act or failure to act on the part of the
Holder, its officers, attorneys, agents, directors and employees except for
gross negligence or willful misconduct.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)         As a non-exclusive remedy, upon the occurrence of an Event of
Default, the Holder may convert the remaining principal amount of the Notes and
accrued interest thereon at the Conversion Price upon giving a Notice of
Conversion to the Company. Except as otherwise provided herein, the Company
shall not have the right to object to the conversion and it shall release the
shares of Common Stock so elected.


Section 2.             Conversion.


(a)         Upon Maturity or at the discretion of the Holder of this Note any
accrued interest thereon shall be convertible into shares of Common Stock at a
twenty-five Percent (25%) discount to the lowest closing market price in the
previous 10 days of trading to the date of Notice of Conversion provided to the
Company. (the "Conversion Price"), at the option of the Holder, in whole or in
part Shares issued upon conversion shall become free trading stock as
promulgated by the rules and regulations of the U. S. Securities and Exchange
Commission. The date on which such conversion is to be effected (the "Conversion
Date"). The Holder shall effect conversions by surrendering the Note to be
converted to the Company, together with the form of notice attached hereto as
Exhibit A ("Notice of Conversion"). The Notice of Conversion shall specify the
amount of principal and accrued interest to be converted. The Notice of
Conversion, once given, shall be irrevocable. [f, at Maturity, the Holder is
converting less than all of the principal and interest amounts represented by
this Note, the Company shall deliver to the Holder a cash payment equal to the
amount of principal and interest, which is not converted at Maturity. Upon
conversion in full of the Note or upon payment in full on or before the Maturity
Date, the Purchaser shall return the Note to the Company for cancellation. Upon
maturity of this Note, the debt owed by the Company is considered to comply with
the Securities Act of 1933 and Holder, upon conversion, can seek and render a
legal opinion from qualified legal counsel to have the restrictions lifted from
the security.
(b)         The  Company shall  use reasonable efforts  to deliver  to the
Holder  not later than  ten (10) Business Days after the Conversion Date, (i) a
certificate or certificates representing the number of shares of Common Stock
being acquired upon the conversion of this Note, and once this Note so converted
in part shall have been surrendered to the Company, the Company shall deliver to
the Holder a Note in the principal amount, if any, of this Note not then
converted; provided, however, that the Company shall not be obligated to issue
certificates evidencing the shares of Common Stock issuable upon conversion of
this Note until this Note is either delivered for conversion to the Company or
the Holder notifies the Company that this Note has been lost, stolen or
destroyed and provides an affidavit of loss and an agreement reasonably
acceptable to the Company  indemnifying the Company from any  loss incurred
by  it in connection with such loss, theft or destruction.
(c)         No fractional shares of Common Stock shall be issuable upon a
conversion hereunder and the number of shares to be issued shall be rounded up
or down to the nearest whole share.
(d)        The issuance of a certificate or certificates for shares of Common
Stock upon conversion of this Note shall be made without charge to the Holder
for any documentary stamp or similar taxes that may be payable in respect of the
issuance or delivery of such certificate, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
(e)        The portion of the principal amount and accrued but unpaid interest
on the Note, if any, which is converted into Common Stock, shall be canceled
upon conversion.
(f)         The Notice of Conversion (Exhibit A) shall be given to the Company
ten (I 0) days prior to the anniversary of Issuance Date or Maturity and shall
be effected on the Maturity Date no later than 5:00p.m Nevada time on such
Day.  In the event that the Notice of Conversion is deemed given to the Company
after 5:00p.m Nevada time on any Business Day or at any time on a day that is
not a Business Day; Notice of Conversion will be deemed given on the following
Business Day.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.            Absolute Payment Obligation; Except as expressly provided
herein, no provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the coin or
currency, herein prescribed. This Note is a direct obligation of the Company.
This Note ranks pari passu with all other Notes now or hereafter issued under
the terms set forth herein. Notwithstanding the foregoing, the Company reserves
the right to enter into a variety of funding agreements at any time during the
period of this Note with terms and conditions dictated by market conditions and
the capital needs of the Company.


Section 4.            Loss, Theft, Mutilation or Destruction.  If this Note
shall be mutilated, lost, stolen or destroyed, the Company shall execute and
deliver, in exchange and substitution for and upon cancellation of a mutilated
Note,  or in lieu  of or in  substitution for  a lost,  stolen  or destroyed
Note, a new Note for the principal  amount  of this Note so mutilated, lost,
stolen or destroyed but only upon receipt  of an affidavit  of such loss, theft
or destruction of such Note, and, if requested by the Company, an agreement to
indemnify the  Company  in form  reasonably acceptable to the Company.


Section 5.            Payment Dates. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next following Business Day.


Section 6.            Notices.   All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt, by facsimile transmission against
facsimile confirmation, electronic mail, or mailed by recognized overnight
courier prepaid, to any officer of the Company at the following addresses:


If to the Company:
National Automation Services, Inc.
P.O. Box 400775
Las Vegas, NV  89140
RChance@nasv.biz
Attn:  Robert W. Chance, President & CEO
If to the Holder:
Robert & Carolyn Goss JNTWOS
1233 West 20th Street
Cedar Falls, IA  50613
Smiles4lyn@yahoo.com
 



All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 8, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8, be deemed given upon facsimile confirmation, (c)
if delivered by overnight courier to the address as provided in this Section 8,
be deemed given on the earlier of the first Business Day following the date sent
by such overnight courier or upon receipt and (d) if by electronic mail, when
directed to an electronic mail address provided for in this Section 8, be deemed
given upon delivery (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 8). Any party from time to
time may change its address, facsimile number, email address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.


Section 7.            Waiver.  Any waiver by the Company or the Holder of a
breach of any provision of this Note shall not  operate as or be construed  to
be a waiver of any other breach  of such provision or of any breach of any other
provision of this Note.   The failure of the Company or the Holder to insist
upon strict adherence to any term of this Note on one or more occasions shall
not  be considered  a waiver  or  deprive that  party  of  the  right
thereafter  to  insist  upon  strict adherence to that term or any other term of
this Note.  Any waiver must be in writing.


Section 8.            Invalidity.     If  any  provision  of  this  Note  is  held  to  be  invalid,  illegal  or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is held to be inapplicable  to any person or circumstance,  it shall
nevertheless  remain applicable to all other persons and circumstances.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.             Rules of Construction. By its acceptance of this Note,
Holder acknowledges and agrees that he has been represented by counsel during
the negotiation and execution of this Note, and therefore he waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.


Section 10.           Governing  Law.  This Note shall be construed and enforced
in accordance with and governed by the internal  laws of the State  of Nevada,
without  regard to its  principles of conflicts of laws.


Section 11.           Consent to Jurisdiction; Service of Process.   The Company
and Holder, by his acceptance of this Note, each irrevocably consents and agrees
that any proceeding commenced by it arising out of or relating to this Note
shall be brought only in the applicable court in the State of Nevada in any
other manner provided by applicable law.


Section 12.           Waiver of Jury Trial. The Company and Holder, by his
acceptance of this Note, each irrevocably waives  any and all right to trial  by
jury  in any  proceeding  arising  out of or related to this Note.


Section 13.           Transfer; Assignment.   This Note is not transferable,
negotiable or assignable by Holder except pursuant to the laws of descent and
distribution.


Section 14.           Headings.  Headings are for convenience of reference only
and shall not limit or otherwise affect or be used in the construction of any of
the terms or provisions hereof.


IN WITNESS HEREOF, the Company has caused this instrument to be duly executed by
an officer thereunto duly authorized as of the date first above indicated.
 
NATIONAL AUTOMATION SERVICES, INC.
       
By:
      /s/ Robert Chance  
Name: Robert W. Chance
Title: President & CEO
 

 
Note Holder 1:
       
By:
      /s/ Robert Goss  
Name: Robert Goss
 

 
 
Note Holder 2:
       
By:
      /s/ Carolyn Goss  
Name: Carolyn Goss
 






--------------------------------------------------------------------------------